FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                       February 23, 2018

Mr. Collin D. Kennedy                            Mr. Dan E. Martens
Hanshaw Kennedy LLP                              The Law Office of Dan E. Martens
1415 Legacy Drive, Suite 350                     17101 Preston Road, Suite 160 S
Frisco, TX 75034                                 Dallas, TX 75248
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

RE:    Case Number: 16-0922
       Court of Appeals Number: 05-15-00906-CV
       Trial Court Number: 219-04978-2014

Style: ALTESSE HEALTHCARE SOLUTIONS, INC. AND SHAWNA BOUDREAUX
       v.
       ALLEN WILSON AND BECKY WILSON

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Ms. Lisa Matz (DELIVERED VIA E-MAIL)
        Mr. David R. Wortham Jr. (DELIVERED VIA E-MAIL)
        District Clerk Collin County (DELIVERED VIA E-MAIL)